UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6311


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROY KNIGHT, a/k/a Little Roy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:03-cr-00163-JRS-1)


Submitted:    May 21, 2009                    Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Knight, Appellant Pro Se. Michael Steven Dry, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roy Knight appeals the district court’s order denying

his    18   U.S.C.    § 3582(c)(2)      (2006)    motion        for    reduction     of

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district      court.            United         States      v.         Knight,       No.

3:03-cr-00163-JRS-1 (E.D. Va. Jan. 29, 2009).                    We dispense with

oral   argument      because    the    facts    and     legal    contentions        are

adequately    presented    in    the    materials       before        the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                         2